      Case 3:18-cv-00132-MMD-CLB Document 157 Filed 04/24/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


TERRANCE WALKER,           )                     3:18-CV-0132-MMD-CBC
                           )
           Plaintiff,      )                     MINUTES OF THE COURT
                           )
      vs.                  )                     April 24, 2019
                           )
INTELLI-HEART SERVICES,    )
INC.,                      )
                           )
           Defendant.      )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                            _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is plaintiff’s motion to extend scheduling order (ECF No. 156).
Plaintiff’s motion is based on the fact that none of the newly named defendants have
entered an appearance in this action. Therefore,

       IT IS ORDERED that discovery is STAYED until the newly named defendants have
entered an appearance in this case. The court will set a case management conference
following the appearance of the newly named defendants. No new discovery requests or
subpoenas shall be served or answered during the period of the stay and all pending
discovery motions (ECF Nos. 113, 142, 150, & 152) are DENIED without prejudice at this
time. No discovery motions shall be filed during the stay period.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
